—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination of the Commissioner of the New York State Office of Mental Retardation and Developmental Disabilities that it is in John F.’s best interest to remain a resident at the 508 Church Street Intermediate Care Facility is supported by substantial evidence (see, Matter of Caputo v Webb, 139 AD2d 735; see generally, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179-181). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wayne County, Strobridge, J.) Present—Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.